DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 7-11, and 15-19 have been amended in the response filed on January 21, 2021. Accordingly, Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite: “determining, by the computing device, a first position in the graphical user interface for a graphical list of quantities based on the selected particular graphical element and an arrangement of the determined quantity among the graphical list of quantities”. Determining a first position based on the selected particular graphical element and an arrangement of the determined quantity among the graphical list of quantities renders the claim indefinite because it is unclear how the arrangement of the determined quantity determines the first position. For example, it is unclear what “an arrangement” refers to and how it is determined. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the arrangement determines the first position.
Claims 2-8, 10-16, and 18-20 inherit the deficiency noted in claims 1, 9, and 17, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret the manner of determining a first position based on an arrangement of the determine quantity as any method for determining a first position based on an arrangement of the determined quantity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-8, is directed to a process. Additionally, the system, as claimed in claims 9-16, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claims 17-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of ordering products to replenish inventory. Specifically, representative claim 1 recites the abstract idea of: 
generating a first set of elements representing a first set of items;
receiving a first input selecting a particular element of the first set of elements, the particular element representing a particular item;
determining a quantity associated with the particular item;
determining a first position for a list of quantities based on the selected particular element and an arrangement of the determined quantity among the list of quantities;
displaying the list of quantities at the first position;
receiving a second input selecting a quantity from the list of quantities, the selected  quantity identifying a selected quantity from the list of quantities; and
modifying the particular element representing the particular item to indicate the second input.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of ordering products to replenish inventory, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because determining and selecting a quantity of an item is a sales behavior. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computing device, a graphical user interface, a first set of graphical elements, a particular graphical element, a graphical list of quantities, a selected particular graphical element, a graphical quantity, and a selected graphical quantity.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply ordering products to replenish inventory) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 2, 4, and 5 merely further define the abstract limitations of claim 1. Additionally, claims 3, 6, 7, and 8 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 5, 6, and 7 include additional elements of a beacon, a button, and a graphical representation. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to generally linking the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 2-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 9-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 2-8. It is noted that claim 9 includes additional elements of a processor and a non-transitory computer readable memory, and claim 17 includes additional elements of a non-transitory computer readable medium and a processor. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s 

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10, and 15-18 are rejected under 35 U.S.C. 103 as being obvious over Odenheimer et. al. (US 20130325672, herein referred to as Odenheimer), in view of Kashima (US 20170123596, herein referred to as Kashima).

With respect to claim 1, mirrored in claims 9 and 17, Odenheimer discloses:
A computer-implemented method {Odenheimer, see at least: [0003], present disclosure relates to computer-implemented methods} comprising: 
generating, by a computing device, a graphical user interface including a first set of graphical elements representing a first set of items {Odenheimer, see at least: fig 1 rc 100, 142; fig 3, rc 300, rc 
receiving, by the computing device, a first input selecting a particular graphical element of the first set of graphical elements, the particular graphical element representing a particular item {Odenheimer, see at least: fig 1, rc 140; fig 3, rc 304a, rc 304b; [0024], submits requests; [0062], initial sales order shows information for number, product identification, description; [0063] suggested sales orders are shown and the representative submits when order should be processed … selects the reorder checkbox}; 
determining, by the computing device, a quantity associated with the particular item {Odenheimer, see at least: [0031] The calculation engine 110 is an algorithmic software engine providing functionality to calculate one or more of at least an average sales volume for a product, whether to reorder the product, or a suggested product re-order quantity};
determining, by the computing device, a first position in the graphical user interface based on the selected particular graphical element and an arrangement of the determined quantity {Odenheimer, see at least: fig 3, rc 304a, 304b; [0062] The supplier representative is also presented with a data entry field 308 (Stock Level Now) to supply a current purchaser inventory level for each product indicated … A reorder field 310 is also available to the supplier representative to indicate whether a specific product should be reordered according to a suggested replenishment sales order};
displaying, by the computing device, the quantities at the first position in the graphical user interface {Odenheimer, see at least: fig 3, rc 304a, 304b; [0063] replenishment sales order suggests sales orders to replenish particular products; [0064] elements of the GUI 300 may be re-arranged, substituted}; 
receiving, by the computing device, a second input identifying a selected graphical quantity, the selected graphical quantity identifying a selected quantity {Odenheimer, see at least: fig 3, rc 304a, 310, and
modifying, by the computing device, the particular graphical element representing the particular item to indicate the selected quantity {Odenheimer, see at least: fig 3, rc 304a, 310; [0063] selects the reorder checkbox to indicate; [0064] elements of the GUI 300 may be re-arranged, substituted}. 
Although disclosing a computer-implemented method for tracking quantities using a graphical user interface, Odenheimer does not disclose:
determining, by the computing device, a first position in the graphical user interface for a graphical list of quantities based on the selected particular graphical element and a quantity among the graphical list of quantities;
displaying, by the computing device, the graphical list of quantities at the first position in the graphical user interface;
receiving, by the computing device, a second input selecting a graphical quantity from the graphical list of quantities, the selected graphical quantity identifying a selected quantity from the graphical list of quantities.
However, Kashima teaches:
determining, by the computing device, a first position in the graphical user interface for a graphical list of quantities based on the selected particular graphical element and a quantity among the graphical list of quantities {Kashima, see at least: fig 5, rc 560; fig 9, rc 920; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user; [0104] The controller 407 can move the popped-up image 600 based on an instruction given by the user; [0131] when these higher-precedence materials are all hidden by the popped-up image 600, the controller 407 displays, within the popped-up image 600 as illustrated in FIG. 9, the 
displaying, by the computing device, the graphical list of quantities at the first position in the graphical user interface {Kashima, see at least: fig 9, rc 920; [0131] when these higher-precedence materials are all hidden by the popped-up image 600, the controller 407 displays, within the popped-up image 600 as illustrated in FIG. 9, the alternative object 700 that is the alternative to the order-placing object 530, an alternative object 910 that is an alternative to the character string 550, and an alternative object 920 that is an alternative to the list box 560};
selecting and identifying a selected quantity from the graphical list of quantities {Kashima, see at least: fig 5, rc 560; fig 9, rc 920; [0131] a list box 560 that accepts an entry of quantity …  and an alternative object 920 that is an alternative to the list box 560}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the list of quantities as taught by Kashima in the inventory management method of Odenheimer in order to avoid missing opportunities to sell products (Kashima, see: [115]).

With respect to claim 2, mirrored in claims 10 and 18, Odenheimer and Kashima teach the limitations of claim 1. Odenheimer further discloses – comprising: 
determining, by the computing device, a recommended quantity of the particular item based on a history associated with the particular item and the computing device, the determined quantity associated with the particular item being the recommended quantity {Odenheimer, see at least: fig 1, rc 107, 112a, 112b, 112c; fig 3, rc 314; fig 4, rc 400, 406, 412; [0031] current stock level and prior sales order data for the particular product is used in the replenishment calculation; [0063] The replenishment sales order 304b details suggested sales orders to replenish particular products ... the interface 304b has and 
generating, by the computing device, the graphical list of quantities based on the recommended quantity {Odenheimer, see at least: fig 3, rc 304b, 314; [0063] the replenishment sales order 304b details suggested sales orders to replenish particular products}. 

With respect to claim 7, mirrored in claim 15, Odenheimer and Kashima teach the limitations of claim 1. Odenheimer further discloses – wherein:
modifying the particular graphical element representing the particular item to indicate the selected quantity representing the particular item {Odenheimer, see at least: fig 3, rc 304a, 310, 312, 314; [0063] suggested sales orders are shown and the representative submits when order should be processed … selects the reorder checkbox}.
Although disclosing modifying the particular graphical element to indicate the selected quantity, Odenheimer does not disclose: 
modifying the particular graphical element representing the particular item includes overlaying a number over the graphical element representing the particular item.
However, Kashima teaches:
modifying the particular graphical element representing the particular item includes overlaying a number over the graphical element representing the particular item {Kashima, see at least: fig 5, rc 560; fig 9, rc 920; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user; [0104] The controller 407 can move the popped-up image 600 based on an instruction given by the user; [0131] when these higher-precedence materials 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the overlay as taught by Kashima in the inventory management method of Odenheimer and Kashima in order to improve user convenience (Kashima, see: [0165]).

With respect to claim 8, mirrored in claim 16, Odenheimer and Kashima teach the limitations of claim 1. Odenheimer further discloses - comprising: 
modifying, by the computing device, the graphical element representing the particular item to indicate a status of the particular item including a graphical representation of the status representing the particular item {Odenheimer, see at least: fig 3, rc 304a, 310, 312, 314; [0063] suggested sales orders are shown and the representative submits when order should be processed …. selects the reorder checkbox}.
Although disclosing modifying the graphical element to indicate a status of the particular item, Odenheimer does not disclose:
modifying, by the computing device, the particular graphical element representing the particular item including overlaying a graphical representation over the particular graphical element representing the particular item.
However, Kashima teaches:
modifying, by the computing device, the particular graphical element representing the particular item including overlaying a graphical representation over the particular graphical element representing the particular item {Kashima, see at least: fig 5-9; [0074] The commercial product information contains a pop-up material that pops up, and is displayed based on an instruction from the user}.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being obvious over Odenheimer et. al. (US 20130325672, herein referred to as Odenheimer), in view of Kashima (US 20170123596, herein referred to as Kashima), in further view of Powell et. al. (US 20140279188, herein referred to as Powell).

 With respect to claim 3, mirrored in claims 11 and 19, Odenheimer and Kashima teach the limitations of claim 2. Odenheimer further discloses – wherein:    
the recommended quantity is rendered closer to the graphical element representing the particular item in the graphical user interface than other quantities {Odenheimer, see at least: fig 3, rc 312, 314; [0063] replenishment sales order suggests sales orders to replenish particular products}.
Although disclosing having the recommended quantity rendered closer to the graphical element representing the particular item than other quantities, Odenheimer does not disclose:
the graphical list of quantities is rendered in numerical order;
the quantity is rendered closer to the particular graphical element representing the particular item in the graphical user interface than other quantities in the graphical list of quantities.
However, Powell teaches:
the graphical list of quantities is rendered in numerical order {Powell, see at least: fig 3, rc 102; [0039] The quantities 150 may be sorted in chronological order, in reverse chronological order, by quantity, and/or by purchaser};
the quantity is rendered closer to the particular graphical element representing the particular item in the graphical user interface than other quantities in the graphical list of quantities {Powell, see at least: fig 3, rc 122; [0048] For products that the user has in fact ordered in the past, however, the website may indicate within the quantity input box a number that represents the quantity of product 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the arrangement of the quantities as taught by Powell in the inventory management method of Odenheimer and Kashima in order to enhance the user’s confidence for placing orders (Powell, see: [0026]).
Claims 4-6, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Odenheimer (US 20130325672, herein referred to as Odenheimer), in view of Kashima (US 20170123596, herein referred to as Kashima), in further view of Goodwin et al (CA 2928057, herein referred to as Goodwin). 
Goodwin has a common inventor with the instant application. Based upon the effective filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
  
With respect to claim 4, mirrored in claims 12 and 20, Odenheimer and Kashima teach the limitations of claim 1. Odenheimer and Kashima do not teach the other limitations of claim 4. However, Goodwin teaches: 
identifying, by the computing device the first set of items corresponding to a first zone using a history associated with the first zone, the first zone indicating an area at a location {Goodwin, see at least: fig 3, stocked item types rc 200, 218a, 218n, 220a, 220n; [0010] configured to order items associated with a zone of the physical location … configuring the item to be associated with the unique identifier of the physical ordering device … based on a previous order of the item}. 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Odenheimer and Kashima to include the elements of Goodwin.  One would have been motivated to do so, in order to organize and maintain proper supply counts at certain locations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Odenheimer and Kashima evidently teach a computer system for managing inventory.  Goodwin is merely relied upon to illustrate the functionality of using a zoning system in the same or similar context.  As best understood by Examiner, since both the inventory 
  
With respect to claim 5, mirrored in claim 13, Odenheimer, Kashima, and Goodwin teach the computer-implemented method of claim 4. Goodwin further teaches:
determining, by the computing device, the first zone of the location using a beacon located at the location {Goodwin, see at least: fig 3, rc 200, 222a, 222b, 222n, rc 218a; [0039] these zones can each include different beacons and/or ordering devices}, the beacon transmitting a signal received by the computing device to determine the first zone {[0031] the beacon may include a processor and non-transitory memory storing instructions … to transmit the beacon’s corresponding ID}.  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Odenheimer, Kashima, and Goodwin to include additional elements of Goodwin.  One would have been motivated to do so in order to, in a step-wise fashion, more easily audit and reorder product. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Odenheimer, Kashima, and Goodwin evidently teach a combined computer and zoning system.  Goodwin is merely relied upon to illustrate the 
  
With respect to claim 6, mirrored in claim 14, Odenheimer, Kashima, and Goodwin disclose the computer-implemented method of claim 5. Goodwin further teaches:
wherein the first input selecting the particular item is received from the beacon, the beacon including a button that, when actuated, transmits a signal to the computing device including the first input {Goodwin, see at least: fig 3; [0040] the beacons 222a, 222b, … 222n transmit certain information such as an item ID; [0010] the physical ordering device includes a user-actuateable input device}. 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Odenheimer, Kashima, and Goodwin to include additional elements of Goodwin.  One would have been motivated to do so, in order to decrease monetary waste of ordering too much inventory and increase accuracy of stock supply counts. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143). In the instant case, Odenheimer, Kashima, and Goodwin evidently discloses a computer zoning system with beacons.  Goodwin is merely relied upon to illustrate the additional functionality of transmitting the first input in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 
Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. 

With respect to pages 10-13 of the Remarks, Applicant argues that “the claim, plainly, does not recite a commercial process and modifying a graphical element to indicate an input is absolutely not a commercial process, rather, it is a technical process.” The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” While Applicant has identified various specific examples of certain methods of organizing human activities, such specific examples are included and considered within the grouping of certain methods of organizing human activity defined in the 2019 PEG. 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites determining and selecting a quantity of an item, which is a sales behavior. Applicant argues on page 12 that “the claim plainly describes an intelligent, adaptable graphical interface, which is not a commercial process.” However, the intelligent, adaptable graphical user interface, along with the other computer-related elements recited in the claim, are additional elements that are not considered when determining if the claim recites an abstract idea (i.e., a commercial process) during Step 2A, Prong 1 of the eligibility analysis. The additional elements are then considered during Step 2A, Prong 2 of the 
In conclusion, the claims recite a certain method of organizing human activity, and in this case, it is a sales behavior (i.e. commercial process), making claims 1-20 an abstract idea. Therefore, the rejection is maintained in this aspect.

With respect to Applicant’s arguments on pages 10-13 of the Remarks that “the claim includes the components or steps of the invention that provide the improvement described in the specification”, the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 PEG Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Core Wireless, the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). In Core Wireless, the claims were determined to be eligible because the court determined that the claims were directed to an improved user interface for computing devices rather than an abstract idea of an index since the  Id. This improvement was further supported in the specification which noted deficiencies relating to the inefficient functioning of computers with small screens. Id.
In contrast to the invention and claims in Core Wireless, Applicant’s specification provides no technical explanation of an improvement to the functioning of interfaces. While describing the ability to optimize the interface for a mobile device in paragraphs [0017], [0043] and [0058], as cited by Applicant, the specification does not described how the interface is optimized in a technical manner. Rather, the specification, including paragraphs [0017], [0043], and [0058] as cited by Applicant, describes business problems of reordering items and merely sets forth a technical improvement in a conclusory manner. Specifically, paragraph [0015] discloses: “the technology disclosed in this application allows stakeholders, such as a person responsible for ordering and reordering items for an organization (e.g., business, family, etc.), to conveniently and easily track and reorder the items”, while paragraph [0017] discloses: “The technology described herein provides for an efficient and adaptable mobile graphical interface for quickly reordering items, tracking reorders, providing analytics, etc … the arrangement, progress, and use of the graphical user interfaced generated by the technology may take advantage of the attributes of mobile devices, such as their wireless radios and touch screens, while addressing the limitations of the mobile devices, such as the limited screen size and text entry ability”. The instant claims are not directed to improving interfaces but rather are directed to improving the commercial task of reordering inventory items. The claimed process, while arguably resulting in a better system for inventory management, is not providing any improvement to another technology, such as interfaces, or technical field. Rather, the claimed process is utilizing still employing a generic interface and other computer components used in conventional systems to improve reordering inventory items, e.g. 

With respect to the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been considered and are persuasive. Applicant’s amendments have rendered the rejections moot for 35 U.S.C. 102.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. They include:
Klots et. al. (US Patent 6622127 B1) is cited to provide an understanding of using an efficient warehouse management system for fulfilling a customer order by reducing the number of stops for each item inventory location
Zegelin (US Patent Publication 20050278370 A1) is cited to provide an understanding of information buttons identifying items.
Hein et. al. (US Patent Publication 20030233165 A1) is cited to provide an understanding of an order filling system to replenish inventory in a storage area using radio frequency communications.
Douglas et. al. (US Patent Publication 20160371636 A1) is cited to provide an understanding of using a mobile device for item acquisition and tracking with a tag system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625